— Appeal from a decision of the Workers’ Compensation Board, filed November 21, 1977, as corrected by decision filed April 21, 1978, which held that claimant does not have a causally related disability subsequent to December 4, 1972 from an accident of November 8, 1972. The board found: "based on examination and report of Dr. Bastable finding no causally related disability for the November 6, 1972 [sic] injury, and in view of the testimony of Dr. Gruman and Dr. Naumann reporting underlying osteoarthritis that claimant has no causally related disability to the back.” The decision of the board is supported by substantial evidence. Decision affirmed, without costs. Sweeney, J. P., Kane, Staley, Jr., Main and Mikoll, JJ., concur.